IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                              Assigned on Briefs March 6, 2007

           STATE OF TENNESSEE v. MATHIS LAMAR MEADOWS

                  Direct Appeal from the Circuit Court for Madison County
                          No. 99-758    Roy B. Morgan, Jr., Judge



                      No. W2006-02534-CCA-R3-CD - Filed April 24, 2007


The defendant, Mathis Lamar Meadows, appeals the trial court’s revocation of his probation, raising
the following issues on appeal: (1) whether the trial court erred by revoking his probation and
ordering that he serve his Tennessee sentence for two counts of attempted second degree murder
consecutively to his Michigan sentence for assault; and (2) whether the trial court erred by denying
his motion to dismiss the probation violation warrants. Following our review, we affirm the
judgment of the trial court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ALAN E. GLENN , J., delivered the opinion of the court, in which DAVID G. HAYES and JERRY L.
SMITH , JJ., joined.

Joseph T. Howell, Assistant Public Defender, for the appellant, Mathis Lamar Meadows.

Robert E. Cooper, Jr., Attorney General and Reporter; David H. Findley, Assistant Attorney General;
James G. Woodall, District Attorney General; and Jody S. Pickens, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                              OPINION

                                                FACTS

        On March 20, 2000, the defendant pled guilty in the Madison County Circuit Court to two
counts of attempted second degree murder. Pursuant to the terms of his plea agreement, he was
sentenced to concurrent terms of eight years for each conviction, with eleven months, twenty-nine
days to be served day-for-day in the Madison County Jail and the remainder of the time on intensive
probation. On November 21, 2000, a probation violation warrant was issued alleging that the
defendant had violated his probation by failing to report to his probation officer, failing to be present
for curfew checks, and failing to pay court costs, fines, and probation fees. On September 26, 2002,
a second probation violation warrant was issued alleging that the defendant had violated his
probation by an August 27, 2002, Michigan conviction for assault with intent to do bodily harm. On
July 20, 2006, the defendant filed a motion to dismiss on the basis that the lengthy delay between
the issuance and service of the warrants violated his constitutional right to a speedy trial. The trial
court denied the motion on August 7, 2006.

        At the August 7, 2006, revocation hearing, the defendant admitted that he was guilty of the
violations alleged in the warrants. He requested, however, that the court consider the positive steps
he had taken to improve his life while serving his Michigan sentence. Specifically, the defendant
referred the court to the anger management, substance abuse, and G.E.D. courses he had completed
during his incarceration.

       At the conclusion of the hearing, the trial court revoked the defendant’s probation and
ordered that he serve his sentence consecutively to the sentence he was currently serving for the
Michigan conviction. Thereafter, the defendant filed a timely notice of appeal to this court.

                                            ANALYSIS

      I. Trial Court’s Revocation of Probation and Order of Consecutive Sentencing

         The defendant contends that the trial court abused its discretion by revoking his probation
and ordering consecutive sentencing, arguing that the court should have placed more weight on “the
positive strides” he made during his incarceration in Michigan. A trial court is granted broad
authority to revoke a suspended sentence and to reinstate the original sentence if it finds by the
preponderance of the evidence that the defendant has violated the terms of his or her probation and
suspension of sentence. Tenn. Code Ann. §§ 40-35-310, -311 (2006). The revocation of probation
lies within the sound discretion of the trial court. State v. Harkins, 811 S.W.2d 79, 82 (Tenn. 1991);
State v. Stubblefield, 953 S.W.2d 223, 226 (Tenn. Crim. App. 1997); State v. Mitchell, 810 S.W.2d
733, 735 (Tenn. Crim. App. 1991). To show an abuse of discretion in a probation revocation case,
“a defendant must demonstrate ‘that the record contains no substantial evidence to support the
conclusion of the trial judge that a violation of the conditions of probation has occurred.’” State v.
Wall, 909 S.W.2d 8, 10 (Tenn. Crim. App. 1994) (quoting State v. Delp, 614 S.W.2d 395, 398
(Tenn. Crim. App. 1980)).

         We find no abuse of discretion in the trial court’s revocation of the defendant’s probation.
The defendant admitted at the revocation hearing that he was guilty of the acts alleged in the
violation warrants. In addition, the State introduced a certified copy of his Michigan conviction,
which showed that he was found guilty on July 30, 2002, of “Assault Harm Less Murder” and was
sentenced on August 27, 2002, to serve a minimum of six years, eight months to a maximum of ten
years in the Michigan Department of Corrections.

       We further find no abuse of discretion in the trial court’s order of consecutive sentencing.
See State v. Amanda Jo Goode, No. E2003-02139-CCA-R3-CD, 2004 WL 1562523, at *4 (Tenn.
Crim. App. July 12, 2004), perm. to appeal denied (Tenn. Nov. 29, 2004) (“[T]he proper standard


                                                 -2-
of review for determining whether a trial court could revoke probation and order that the original
sentence be served consecutively to a new sentence is an abuse of discretion.”). Tennessee Code
Annotated section 40-35-310 specifically provides that

       in any case of revocation of suspension on account of conduct by the defendant that
       has resulted in a judgment of conviction against the defendant during the defendant’s
       period of probation, the trial judge may order that the term of imprisonment imposed
       by the original judgment be served consecutively to any sentence that was imposed
       upon the conviction.

       The trial court articulated sound reasons for the imposition of consecutive sentencing:

               This Defendant has admitted the violations that occurred in which he was
       convicted in Michigan, and those violations again involved convictions for violence,
       violence against individuals, and that concerns the Court noting this Defendant pled
       guilty in this court, as is pointed out earlier, to attempted second degree murder, two
       counts, in March of 2000, and while on probation, he, again as pointed out earlier,
       voluntarily left the State of Tennessee and went to Michigan and committed other
       acts of violence for which he’s serving time, and he’s pointed out what the length of
       that sentence was.

               ....

              If ever that statute applies, I think this is a case where it falls right into place,
       a reason for the Court to be able to consider a consecutive sentencing at this point.

       We conclude, therefore, that the defendant is not entitled to relief on the basis of this claim.

                                  II. Denial of Motion to Dismiss

        The defendant next contends that the revocation warrants should have been dismissed due
to the long delay between the issuance of the warrants and the revocation hearing, which violated
his constitutional right to a speedy trial. The State argues, among other things, that the defendant
is not entitled to relief on this issue because he was the cause of the delay, made no demand that
could be interpreted as a request for a speedy trial until December 2005, and has not shown that he
was prejudiced by the delay. We agree with the State.

         A probation revocation proceeding falls within a defendant’s constitutional right to a speedy
trial. See Allen v. State, 505 S.W.2d 715, 719 (Tenn. 1974). In determining whether the defendant’s
right to a speedy trial was violated by the delay in this case, we must consider the following four
factors: (1) the length of the delay; (2) the reason for the delay; (3) the defendant’s assertion of the
right; and (4) the prejudice caused to the defendant by the delay. See State v. Bishop, 493 S.W.2d
81, 83-84 (Tenn. 1973) (citing Barker v. Wingo, 407 U.S. 514 (1972)). The second factor “generally


                                                   -3-
falls into one of four categories: (1) intentional delay to gain a tactical advantage over the defense
or delay designed to harass the defendant; (2) bureaucratic indifference or negligence; (3) delay
necessary to the fair and effective prosecution of the case; and (4) delay caused, or acquiesced in,
by the defense.” State v. Wood, 924 S.W.2d 342, 346-47 (Tenn. 1996) (footnotes omitted).

         In denying the defendant’s motion to dismiss, the trial court found that the defendant had
caused the delay in the proceedings by his conviction and incarceration in another state. We agree.
Furthermore, as the State points out, there is nothing in the record to show that the defendant asserted
his right to a speedy trial until December 2005, or that he has suffered any prejudice as a result of
the delay. If anything, the delay was beneficial to the defendant, given the fact that the only
argument he offered at the revocation hearing and on appeal was that the trial court should consider
in its revocation and sentencing determinations the positive steps he has taken to improve his life
while incarcerated in the Michigan prison system. We conclude, therefore, that the defendant’s right
to a speedy trial was not violated and the trial court properly denied his motion to dismiss on the
basis of this claim.

                                          CONCLUSION

       Based on the foregoing authorities and reasoning, we affirm the judgment of the trial court.


                                                        ___________________________________
                                                        ALAN E. GLENN, JUDGE




                                                  -4-